Citation Nr: 1125453	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2009, the Board reopened the Veteran's claims of entitlement to service connection for a low back disorder and a right knee disorder and remanded the issues along with the claim for service connection for asthma for further development.  In a January 2011 Rating Decision, service connection was granted for a low back strain and a right knee strain.  As a result, those issues have been resolved and are not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDING OF FACT

The competent evidence demonstrates that the Veteran's asthma was incurred in service.


CONCLUSION OF LAW

Service connection for asthma is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for asthma, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service enlistment examination conducted in December 1976 did not show any findings or complaints of asthma.  In July 1978, the Veteran complained of an asthma attack and a history of bronchial asthma.  The Veteran was noted to be a former asthmatic.  He indicated that the last asthma attack he had was when he was 16 years old.  A July 1978 service annual examination report listed sl (slight) asthma as a defect.  The separation examination in July 1980 revealed no findings or complaints of asthma.

Post-service private treatment records dated from 1998 to 2004 reflect findings of asthma.  

In a January 2004 statement, a private physician indicated that he had reviewed some of the Veteran's service treatment records.  He noted that the Veteran had normal physicals in service with no prior history of asthma, that he developed asthma in service and that has suffered from it since then.  He opined that the asthma was first documented during service and appeared to be secondary to exposure to different activities or environmental injuries that were service-related.

Following appellate review in December 2009, the Board remanded the case for further development of the record.  In particular, the Board requested that the Veteran undergo a VA examination that would address whether the Veteran's asthma was incurred or aggravated by service.  

In February 2010, the Veteran underwent a VA respiratory examination and was diagnosed as having asthma.  The examiner noted that the claims file and VA and electronic records were completely reviewed and that a physical examination of the Veteran was conducted.  The examiner could not find any documentation of asthma or wheezing prior to the Veteran's service and noted that the Veteran has had mild persistent asthma since 1978 to 1979.  The examiner concluded that it was a likely as not that the Veteran's asthma is the same as he had in service and that it is service-related.   

In this case, the service treatment records show that the Veteran was seen and treated for complaints related to asthma.  Post-service private treatment reports reveal ongoing treatment for asthma.  Both a private physician and a VA examiner have concluded that the Veteran's asthma was incurred during service and has continued since then.  Given such facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's asthma is related to his active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for asthma.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for asthma is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


